           Case 1:20-cr-00078-AT Document 201 Filed 04/07/21 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: __________________
                                                               DATE FILED: 4/7/2021

              -against-
                                                                      20 Cr. 78 (AT)
LAFONE ELEY,
                                                                         ORDER
                             Defendant.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ letters dated March 25 and 26, 2021. ECF No. 196, 198.
Accordingly, Counts 2 and 3 of the Indictment are DISMISSED against Defendant Lafone Eley.

       SO ORDERED.

Dated: April 7, 2021
       New York, New York
